Title: To Thomas Jefferson from David Bailie Warden, 2 September 1808
From: Warden, David Bailie
To: Jefferson, Thomas


                  
                     Sir,
                     Paris, 2 September. 1808.
                  
                  I have had the honor of receiving your letter, of the 16th of july last, and have to regret that the one, of the first of May, by the St Michael, never reached me. I cannot well imagine how it has been lost. The letters you were pleased to inclose, to my address, were immediately forwarded, except those for General La Fayette; and one for Mr Hackley, for which I seek a safe channel of conveyance. The former gentleman is, at present, in Switzerland. I inclose a copy of mr Lacepede’s letter to me on the subject of the Mammoth bones, which will shew you how much the present is valued. Though the Professors, at the garden of Plants, are all, or most of them, members of the Institute, yet these two establishments have separate interests. For this reason, a private Committee of the Institute was selected, on Monday last, to decide to which it should belong. The museum of the Institute is in great disorder; that of the garden of plants is almost as perfect as art can make it—Lacepede and Cuvier are chosen to examine the Bones and make a report, which will be transmitted to you by the earliest opportunity. I am told they will not arrive, at Paris, before eight or ten days.—I inclose the only volume on Geology, by Faujas, that has appeared. He is, at present, absent from Paris. Brogniart and Cuvier are employed with a Geological account of the environs of Paris, but this work will not appear for some time. General Armstrong has sent you the machine which Captain Haley had instructions to purchase. I inclose a letter from Mr Tardieu, with a present of his map; and transmit a new publication on the literature of Blacks, presented to you, by Senator Gregoire; to which I add a copy of Pantats’ journal, the work of Lasteyrie on sheep, and two brochures which I beg You to accept. I sent you, by the Son of Commodore Barney, of Baltimore, certain numbers of Humboldts’ work. It will give me real pleasure to send you any Books you may wish to possess, or to execute any Commission you may please to confide to me.
                  It is impossible, Sir, to express the sentiments of gratitude I feel for my appointment as successor to Mr Skipwith. In a letter, which will be delivered to you by Mr. Baker, I made this request. It was with reluctance that I looked forward to the Medical profession, as a means of independence; and in abandoning my views in that line, I shall occupy myself in the faithful discharge of the duties of my employment.
                  I am, Sir, with great respect, Your very obedient and very obligd Servant
                  
                     David Bailie Warden
                     
                  
                  
                     P.S. I met Professor Theum yesterday, a great admirer of america and of your administration, who bid me offer you his respects. I delivered your letter myself to Mr Lacepede who asked me many questions concerning your health, scientific labors, and intention to retire from the office of President. He is the Grand Master of the scotch lodge of Masons, of Paris, of which I am a member.
                  
                Enclosure
                                    
                     
                        Monsieur, 
                        
                        Paris le ler. Septembre. 1808.
                     
                     
                        Je me suis empressé de communiquer à l’institut, dans sa séance de lundi dernier, la lettre que M. Jefferson a bien voulu m’adresser, et que vous avez eu la complaisance de me remettre.
                     
                     
                        L’Institut, pénétré de reconnaissance pour la nouvelle marque d’interet que son illustre confrère vient de lui donner, a résolu que l’expression de sa gratitude lui serait adressée solemnellement par ses officiers. Il ne m’en a pas moins engagé à témoigner à M. Jefferson, combien il attache de prix à son attention. Il a décidé que les os fossiles, et les autres objets d’histoire naturelle que M. Jefferson a eu la bonté de mettre à sa disposition, seraient remis au Museum d’histoire naturelle, seul endroit, où le public puisse jouir convenablement et utilement du beau présent de M. Jefferson.
                     
                     
                        En conséquence de cette décision de l’institut je m’empresserai de faire part à mes collègues du Muséum de ce que vous voudrez bien, Monsieur, m’apprendre au sujet de l’arrivée de ces objets, et comme ces os fossiles, viennent du havre par la rivière, et que par leur nature ils sont susceptibles d’altération, vous jugerez peut etre convenable de ne les faire débarquer qu’auprès du Pont d’Austerlitz à l’entrée septentrionale du Jardin des Plantes, au travers duquel ces objets précieux pourront etre facilement transportés dans le local qui doit les recevoir.
                     
                     
                        Agréez, Monsieur, la nouvelle assurance de tous les sentimens qui vous sont dûs, ainsi que mes nouveaux remercimens pour tout ce que vous avez bien voulu m’exprimer.
                     
                     
                        J’ai l’honneur de vous saluer.
                     
                     
                        b.g.é.t. cte. de Lacepède.
                     
                     
                        
                           P.S. J’aurai l’honneur, d’après la permission que vous m’en avez donnée, de vous adresser incessamment ma réponse à Votre illustre Président.
                        
                     
                  
                  
               